Citation Nr: 0818965	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability 
of the legs.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for a bilateral ankle 
disability.

7.  Entitlement to service connection for arthritis of the 
multiple joints.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for an elevated liver 
function test.

10.  Entitlement to service connection for a bilateral 
shoulder disability.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for a low back 
disability.

13.  Entitlement to service connection for residuals of a 
shrapnel wound of the right leg.

14.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran appeared before the undersigned 
Acting Veterans Law Judge (AVLJ) in February 2008 and 
delivered sworn testimony at a hearing at the RO.

The May 2006 rating decision denied the service connection 
claims on appeal, as well as awarded service connection for 
PTSD and assigned an initial evaluation of 30 percent, 
effective May 20, 2005.  A January 2007 rating decision 
granted the veteran an increased, 50 percent disability 
rating for his PTSD, also effective May 20, 2005.  The 
veteran has not indicated that he is satisfied with this 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even 
if a rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims for service connection for bilateral knee 
disability, bilateral hip disability, low back disability and 
hypertension and for an increased rating for his service-
connected PTSD.  So, regrettably, this claim is being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is competent medical evidence of record causally 
relating the veteran's bilateral sensorineural hearing loss 
disability to his military service.

2.  There is persuasive medical nexus evidence of record 
indicating the veteran's tinnitus is related to his service 
in the military.

3.  There is no competent medical nexus evidence of record 
indicating the veteran has a skin disability of the legs, 
which is causally or etiologically related to his service in 
the military.  

4.  There is no competent medical nexus evidence of record 
indicating the veteran has a bilateral ankle disability, 
which is causally or etiologically related to his service in 
the military.  

5.  There is no competent medical nexus evidence of record 
indicating the veteran's arthritis of the multiple joints is 
causally or etiologically related to his service in the 
military.  

6.  There has been no demonstration, by competent medical 
evidence of record that the veteran has a disability 
manifested by abnormal liver function tests, which is 
causally or etiologically related to his service in the 
military.

7.  There is no competent medical nexus evidence of record 
indicating the veteran has a bilateral shoulder disability, 
which is causally or etiologically related to his service in 
the military.  

8.  There is no competent medical nexus evidence of record 
indicating the veteran has headaches, which are causally or 
etiologically related to his service in the military.  

9.  There has been no demonstration by competent clinical 
evidence of record that the veteran has residuals of a 
shrapnel wound of the right leg, which are causally or 
etiologically related to his service in the military.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2007).

3.  A skin disability of the legs was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).

4.  A bilateral ankle disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

5.  Arthritis of the multiple joints was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

6.  A disability manifested by abnormal liver function tests 
was not incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1153, 5103A, 5107(b), 5108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2007).

7.  A bilateral shoulder disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).

8.  Headaches were not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

9.  Residuals of a shrapnel wound of the right leg were not 
incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2005 and April 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims for service connection.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims for service connection, no 
disability ratings or effective dates will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination 
reports, and VA and private medical records.  Additionally, 
the claims file contains the veteran's own statements in 
support of his claims, including a transcript of the 
veteran's testimony at hearings before a Decision Review 
Officer of the RO and before the undersigned AVLJ.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  The Board notes that the veteran identified a 
physician that had treated him for his claimed disabilities 
shortly after discharge.  The records of that physician are 
not on file.  However, the veteran testified at his February 
2008 personal hearing that the physician was deceased, and 
that he had been unsuccessful in obtaining those records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. The veteran's VA treatment 
records and private medical records fail to document 
diagnosed disabilities of the ankles or shoulders.  There is 
also no evidence of a diagnosis of a chronic disability 
manifested by headaches, a chronic skin disability or the 
residuals of a shell fragment wound.  As these records are 
current, thorough and focus on the affected area, the Board 
finds that the preponderance of the medical evidence is 
against a current diagnosis of the claimed disorders.  An 
examination is not required.  See McLendon, supra.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases, to include arthritis and sensorineural 
hearing loss, will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Agent Orange 

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, diabetes mellitus, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Hearing Loss and Tinnitus

The Board finds that the medical evidence of record supports 
the veteran's contention that he has bilateral sensorineural 
hearing loss disability that is causally related to noise 
exposure he experienced in service.  His service records show 
that his military occupational specialty (MOS) was a light 
weapons infantryman during his service.  Additionally, these 
records indicate that the veteran had foreign service and 
received the Bronze Star Medal and the Combat Infantryman 
Badge, which are indicative of combat exposure during his 
service.  See 38 U.S.C.A. § 1154(b).  As such, the Board 
finds that exposure to acoustic trauma in service is 
consistent with the circumstances of his service.  38 U.S.C. 
§ 1154(a) and (b) (West 2002).  

Moreover, results of his April 2006 VA audiology evaluation 
confirm he has sufficient hearing loss in both his ears to 
meet the threshold minimum requirements of 38 C.F.R. § 3.385 
to be considered an actual "disability."  The reported 
audiometric findings at that time revealed the veteran had 
auditory thresholds in the frequencies 2000, 3000, and 4000 
Hertz of 40 decibels or greater, with the auditory thresholds 
for at least three of these frequencies at 26 decibels or 
greater.  

The Board acknowledges that the veteran had normal hearing at 
his discharge from service, and that the April 2006 VA 
examiner noted that the veteran could not point to a specific 
date and circumstances for the onset of his bilateral hearing 
loss and tinnitus.  However, this is not determinative as to 
whether his current bilateral hearing loss is etiologically 
related to his military service and does not preclude service 
connection in this case.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993) ("[§ 3.385] operates to establish when a 
measured hearing loss is . . . a 'disability' for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met . . .").  Further, in 
Hensley, the Court indicated a veteran need not have met the 
requirements of 38 C.F.R. § 3.385 while in service, only 
presently.  See Hensley, 5 Vet. App. at 158-59.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Given that the RO conceded that the veteran received the 
Bronze Star Medal and Combat Infantryman Badge, and that he 
had sufficient combat exposure during his service, the Board 
finds that such acoustic trauma has not been excluded by 
competent evidence as the etiology of his bilateral hearing 
loss and bilateral tinnitus.  Indeed, the opinion rendered in 
the April 2006 VA examination report was far from being clear 
or definitive.  The examiner gave the rather ambiguous and 
cryptic opinion that the veteran's "hearing loss and 
tinnitus is at least likely as not less than 50/50 
probability caused by or the result of" the noise exposure 
he had in service.  Therefore, the Board finds that the 
evidence of record is in equipoise, and with resolution of 
doubt in the veteran's favor, finds that service connection 
is warranted for bilateral hearing loss and tinnitus.

When the evidence favorable to the claims is considered, it 
is at least as likely as not that the veteran's current 
bilateral sensorineural hearing loss and tinnitus are 
attributable to noise exposure coincident with his military 
service.  Thus, service connection for bilateral hearing loss  
and tinnitus is warranted.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Skin Disability of the Legs; Bilateral Ankle and Shoulder 
Disabilities; Arthritis of the Multiple Joints; Abnormal 
Liver Function Test; Headaches; Residuals of a Shrapnel Wound 
of the Right Leg

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a skin disability of 
the legs, a bilateral ankle disability, arthritis of the 
multiple joints, a bilateral shoulder disability, an abnormal 
liver function test, headaches, and residuals of a shrapnel 
wound of the right leg, so these claims must be denied.  
38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, skin, ankle, or shoulder 
disabilities during his service, nor did he complain of or 
receive treatment for generalized arthritis, abnormal liver 
function tests, headaches, or residuals of a shrapnel wound 
of the right leg during his military service.  Further, at 
his separation examination, it is noted that the veteran 
specifically denied experiencing headaches, history of a head 
injury, skin diseases, leg cramps, broken bones, arthritis, 
bone or joint deformities, lameness, back trouble, or painful 
shoulders.  Likewise, the veteran's December 1968 separation 
examination report was normal, with a normal clinical 
evaluation of the head, skin, abdomen, extremities, feet, 
genitourinary system, endocrine system, and musculoskeletal 
system; his neurological evaluation was also normal.  The 
Board also notes that it appears that the veteran did not 
make any related complaints at this examination.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at or immediately following his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his December 1968 
separation examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 


Moreover, post-service treatment records are negative for a 
current diagnosis of a generalized arthritis, a bilateral 
ankle disability, a bilateral shoulder disability, the 
residuals of a shell fragment wound of the right leg, or a 
disability manifested by chronic headaches.  Further, 
although the veteran is presumed to have been exposed to 
Agent Orange during his service in Vietnam, there is no 
evidence of a skin disability of the legs, including any of 
the skin disabilities entitled to presumptive service 
connection in accordance with 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, absent medical 
evidence of current disabilities, there are no valid claims.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998). See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish. the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Similarly, 
while the Board acknowledges that the veteran has abnormal 
liver function tests, there is no evidence of an actual 
pathology.  See Brammer, supra, ("Congress specifically 
limits entitlement to service-connected disease or injury to 
cases where such incidents have resulted in a disability.").  

The Board does not question the fact that the veteran 
currently suffers from pain of ankles, shoulder, or right 
leg.  However, as indicated above, the veteran has not 
proffered any competent medical evidence showing a current 
disability of the ankles, shoulders, or right leg.  To the 
extent that the current medical records may document 
occasional complaints of pain in those areas, the Board notes 
that pain alone does not in and of itself constitute a 
disability for which service connection may be granted when 
there is no sufficient factual showing that the pain derives 
from an in-service injury or disease.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Further, although the veteran has expressed his own opinion 
that he currently suffers from a liver disability, 
generalized arthritis, a bilateral ankle disability, a 
bilateral shoulder disability, the residuals of a shell 
fragment wound of the right leg, a disability manifested by 
chronic headaches, or a skin disability of the legs, the 
Court has held that laypersons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for skin disability of the legs, 
bilateral ankle disability, arthritis of the multiple joints, 
bilateral shoulder disability, abnormal liver function test, 
headaches, and residuals of a shrapnel wound of the right leg 
and that, therefore, the provisions of § 5107(b) are not 
applicable.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996)


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.

Service connection for a skin disability of the legs is 
denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for arthritis of the multiple joints is 
denied.

Service connection for a disability manifested by abnormal 
liver function tests is denied.

Service connection for a bilateral shoulder disability is 
denied.

Service connection for headaches is denied.

Service connection for residuals of a shrapnel wound of the 
right leg is denied.

REMAND

With regard to his claims for service connection for 
bilateral knee disability, bilateral hip disability, and low 
back disability, the record establishes that the veteran has 
been diagnosed as having degenerative joint disease of both 
knees, both hips, and the lumbosacral spine.  Further, while 
service treatment records are silent with respect to 
complaints, treatment, or diagnosis of disabilities of the 
knees, hips, and spine, the veteran testified that he 
suffered injuries to his knees, hips, and back in combat 
situations.  Specifically, he states that he injured his 
knees, hips, and back while jumping into a foxhole during a 
mortar attack.  He says he also suffered repeated injuries to 
his knees, hips, and back while jumping out of helicopters 
while under hostile gunfire.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  The veteran should 
therefore be afforded a VA examination to determine the 
etiology of his bilateral knee disability, bilateral hip 
disability, and low back disability.

A review of the February 2008 hearing transcript reveals the 
veteran is seeking entitlement to service connection for 
hypertension as secondary to his service-connected PTSD.  
This theory of entitlement has not been adjudicated.  
However, the Board finds that such is inextricably 
intertwined with the theory of entitlement on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).


With regard to the veteran's claim for a higher disability 
rating for his PTSD, the Board acknowledges that he was 
afforded a VA examination in April 2006, in connection with 
his initial claim for service connection, and that a copy of 
the examination report is in his claims file.  Nonetheless, 
the veteran and his representative continue to assert that 
his symptoms are more severe than currently evaluated.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  As such, in 
order to effectively evaluate the veteran's PTSD, more recent 
objective characterizations of the condition and its 
associated symptomatology, as well as a more recent Global 
Assessment of Functioning (GAF) score - including an opinion 
as to the basis of the score, are required.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).   
Therefore, an additional VA examination to obtain more 
current findings in this regard would be useful in evaluating 
the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his low back, 
bilateral knees, and bilateral hips 
since service discharge.  Arrangements 
should be made to obtain these records.  
Request the veteran's complete 
treatment records from the Las Vegas VA 
Medical Center, dated since January 
2008.  Any negative development should 
be properly annotated in the record.

2.  The RO should send a revised duty to-
assist notice regarding the claim for 
service connection for hypertension.  The 
notice letter must describe the elements 
necessary to establish service connection 
for a disability on a secondary basis. 
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to each of the claims. 
Ensure that no additional notification is 
required for any of the veteran's claims. 
If further action is required, undertake 
it before further adjudication of the 
claims.

3.  Once the foregoing development has 
been accomplished to the extent 
possible, and the medical records have 
been associated with the claims file, 
schedule the veteran for a VA 
orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  A complete 
history should be obtained from the 
veteran.  All necessary tests should be 
conducted and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should provide an opinion 
as to the diagnosis, date of onset, and 
etiology of any current disability of 
the knees, hips, and/or thoracolumbar 
spine.  

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current disability of the knees, hips, 
and/or spine had its onset during active 
service or is related to any in-service 
injury or trauma.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the veteran for another 
VA mental status examination to ascertain 
the current severity and all 
manifestations of his service-connected 
PTSD under the applicable rating 
criteria.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination, should be directly 
addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.  



The examiner should also assign an Axis V 
diagnosis, Global Assessment of 
Functioning (GAF) score, consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).  

5.  The RO should consider all additional 
evidence received since issuance of the 
most recent, December 2007 supplemental 
statement of the case, and readjudicate 
the issues of entitlement to service 
connection for hypertension, to include 
as secondary to PTSD, service connection 
for disabilities of the knees, hips, and 
lumbar spine, and entitlement to an 
increased disability rating for PTSD.  If 
the benefits sought remain denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


